DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 06/28/2021, applicant amended claims 1 – 4, 8, 12 and 13; and added new claim 14.   Claims 1 – 14 are now pending in this application. 

Response to Arguments

In the remarks on page 9 of 14 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
In the Remarks on page 10 of 14, the Applicant notes that claims 1, 12 and 13 have been amended to overcome the prior claim objections. However, in the new set of claims filed on 06/28/2021 in which is amended, another claim objections are found.  
Applicant’s arguments with respect to claims 1 – 14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim objection(s) 

Claim 1 (line 10), is objected to because of the following informalities: The limitations “previous” should be changed to “preview”.  Appropriate corrections are required.
Claim 13 (line 10), is objected to because of the following informalities: The limitations “previous” should be changed to “preview”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (U.S PreGrant Publication No. 2013/0246915 A1, previously cited in an Office Action dated 04/08/2021, hereinafter ‘Ishibashi’) in view of Kashiwa (U.S PreGrant Publication No. 2010/0238517 A1, hereinafter ‘Kashiwa’).

i.e., a PC 1, ¶0044) that causes an image forming apparatus to print document data (i.e., configured to control a printer 2, ¶0044), the information processing apparatus comprising: 
An operation interface (Fig. 2); 
a hardware processor (i.e., preview data generation unit, ¶0026) configured to  obtain document data to be printed (i.e., configured to acquire image data of a print job, ¶0026), 
determines whether a print preview process has been performed on the obtained document data (e.g., determines whether a print preview has been instructed (e.g., checked box or enabled), ¶0031), 
generates data for printing corresponding to the document data based on whether the print preview process has been performed (e.g., generate print data with RAW spool type when a determination unit determines that there is an instruction of preview display, ¶0031), and 
transmits the data for printing toward the image forming apparatus (e.g., transmitting the generated print data to the printer 2, ¶0030, ¶0050 - ¶0052); but fails to teach: 
receive an instruction entered by a user, via said operation interface, wherein said instruction includes a user-selection of a preview range of pages of the obtained document data; 
determine whether a print preview process has been performed on the obtained document data based on whether pages of the obtained document data are included in the user-selection of the preview range or are not included in the user-selection of the previous range; and 
generate data for printing corresponding to the document data based on whether the hardware processor determines that the print preview process has been performed.
However, in the same field of endeavor of print preview and generating/creating image data, the mentioned claimed limitations are well known in the art as evidenced by Kashiwa.  In particular, Kashiwa teaches: an operation interface (e.g., an operational panel 4, ¶0037); 
e.g., said operation panel 4 is configured to receive an input/instruction that includes a selection (or input) of preview range of page(s) of a read document, ¶0055 - ¶0056, Figs. 5 - 8); 
determine whether a print preview process has been performed on the obtained document data based on whether pages of the obtained document data are included in the user-selection of the preview range or are not included in the user-selection of the previous range (e.g., determine if the preview range has been specified on the read document based on if pages of the read  document are included in the user selection (specified) of the preview range or not in the user-selection of the preview range, ¶0012,  ¶0048, ¶0057 - ¶0059, ¶0062, Figs. 5 - 8); and 
generate data for printing corresponding to the document data based on whether the hardware processor determines that the print preview process has been performed (e.g., upon print preview for each page, image data must be generated in order to print with the updated/edited setting, generate image data after print preview has specified and when all pages are read, ¶0036, ¶0041, ¶0043, ¶0047 - ¶0049, ¶0079).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi as taught by Kashiwa since Kashiwa suggested in ¶0036, ¶0041 - ¶0047 and ¶0079 that such modification of having the feature of Kashiwa onto the feature of Ishibashi would improve operability of a user in order to make all pages in the same direction when the page is inserted in direction different from that of other pages, for deleting image data corresponding to a page when the page is unnecessary, for replacing a page to the appropriate position according to the order of the pages when the page is inserted in a wrong position according to the order of pages, and for superimposing character data (or image data) 

With respect to claim 2, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 1, wherein when the print preview process has not been performed on the obtained document data, the hardware processor specifies the obtained document data as the data for printing, or performs a rasterization process and image processing on the document data to generate the data for printing (e.g., if the print preview has not been instructed, then a print processing is executed without performing the preview display, ¶0098, ¶0099; or perform a spool type designated in the print job, Fig. 11, ¶0031); and Kashiwa teaches the print preview on pages of the obtained document data (e.g., Figs. 6 – 8, ¶0053).

With respect to claim 3, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 1, wherein when the print preview process has been performed on the obtained document data, the hardware processor obtains preview image data generated by the print preview process, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing (e.g., if the print preview has been instructed, then generate preview data and print data in order to be further transmitted to the printer 2, Fig. 11, ¶0030, ¶0050, ¶103); and Kashiwa teaches the print preview on pages of the obtained document data (e.g., Figs. 6 – 8, ¶0053).

With respect to claim 4, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 3, wherein when the print preview process has been performed on the obtained document data, and when the print preview process has been performed under a predetermined e.g., a predetermined condition such that ALL pages have been completed, Fig. 11, ¶0113 - ¶0115); and Kashiwa teaches the print preview on pages of the obtained document data (e.g., Figs. 6 – 8, ¶0053).

With respect to claim 8, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 1, wherein the document data includes a plurality of pages; and wherein the hardware processor obtains the document data to be printed in units of pages, determines whether a print preview process has been performed on the obtained document data, generates data for printing corresponding to the document data based on whether the print preview process has been performed, and transmits the generated data for printing toward the image forming apparatus (e.g., the acquired image data of the print job consists a number of pages, ¶0062, Figs. 4, 5 & 13).

With respect to claim 9, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 1, wherein the print preview process is performed by the information processing apparatus, or by another information processing apparatus that has transmitted the document data to the information processing apparatus (e.g., Before generating and transmitting data, the print preview process is done by the PC having a printer driver for generating print data, ¶0043; even the printer 2 can be connected by a plurality of PCS as indicated in ¶0045).

With respect to claim 12, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa and further in view of Tomomatsu (U.S Patent No. 8,274,719 B2, hereinafter ‘Tomomatsu’).

With respect to claim 5, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 4, where Ishibashi, in combination with Kashiwa, teaches all the limitations of the dependent claim except for that the condition is the predetermined condition that determine that a resolution in the print review process is equal to a print resolution of the image forming apparatus.
However, in the same field of endeavor of obtaining image data, determining whether preview is performed, generating print data and transmitting it, Tomomatsu teaches: a condition that is satisfied by determining that a resolution in the print preview process is equal to a print resolution of the image forming apparatus (e.g., Determining if the resolution of the preview file is the same resolution from printer information, in which includes resolution of the printer 107, Col 6 (lines 3 – 41) & Col 12 (lines 3 – 25), Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Tomomatsu in view of Kashiwa into Ishibashi because it would be predictably and advantageously to determine a resolution between the printer and the personal computer would obtain a print data which may include characters and graphical data converted (rasterized) into a bitmap form and displayed on a screen before the bitmap data is transmitted to a printer and to force the user to use a produced bitmap data with a low resolution for use of preview.

is performed at a resolution equal to a print resolution of the image forming apparatus.
However, Tomomatsu teaches: when the print preview process is performed by the information processing apparatus, the print preview process is performed at a resolution equal to a print resolution of the image forming apparatus (e.g., Determining if the resolution of the preview file is the same resolution from printer information, in which includes resolution of the printer 107, Col 6 (lines 3 – 41) & Col 12 (lines 3 – 25), Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Tomomatsu into Ishibashi because it would be predictably and advantageously to determine a resolution between the printer and the personal computer would obtain a print data which may include characters and graphical data converted (rasterized) into a bitmap form and displayed on a screen before the bitmap data is transmitted to a printer and to force the user to use a produced bitmap data with a low resolution for use of preview.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa further in view of Ueda et al. (U.S PreGrant Publication No. 2015/0082213 A1, hereinafter ‘Ueda’).

With respect to claim 6, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 4, but fails to teach: wherein the hardware processor determines whether the predetermined condition is satisfied by determining whether a print stamp function of the preview image data is enabled, and wherein when the print stamp function is not enabled, the hardware processor obtains the preview image data, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing.
Ueda: e.g., determining whether a print stamp function on a preview image is enabled, ¶0123, ¶0128, Fig. 18A), and wherein when the print stamp function is not enabled, the hardware processor obtains the preview image data, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing (e.g., if the print stamp function is not enabled, then “terminates” the preview image that was used to be printing, ¶0128).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi as taught by Ueda since Ueda suggested in ¶0128 that such modification of not enabling a print stamp function enabled would skip (or terminate) the process in order to save time not printing unnecessary papers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa and further in view of Mori (U.S PreGrant Publication No. 2010/0027055 A1, hereinafter ‘Mori’).

With respect to claim 7, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 4, where Ishibashi teaches all the limitations of the dependent claim except that said predetermined condition is to be satisfied by determining whether time information of the print stamp function of the preview image data and current time information coincide. 
However, in the same field of endeavor of previewing image, Mori teaches: determining whether time information of the print stamp function of the preview image data and current time information coincide (Mori: e.g., corresponding at least a top secret stamp image 63 and at least a time stamp image 64 on a preview image 62 for an image data to be printed, ¶0069, ¶0138 - ¶0140, Fig. 8).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa and further in view of Suzuki (U.S PreGrant Publication No. 2017/0013139 A1, hereinafter ‘Suzuki’).

With respect to claim 11, Ishibashi in view of Kashiwa teaches the information processing apparatus according to claim 1, but fails to teach: wherein when the print preview process is performed by the information processing apparatus, generated preview image data is stored in a storage shared with another information processing apparatus that has transmitted the document data.  
However, Suzuki teaches: wherein when the print preview process is performed by the information processing apparatus, generated preview image data is stored in a storage shared with another information processing apparatus that has transmitted the document data (e.g., when the print preview is performed by a server device 200, generated preview image data is stored in a storage in said server device 200 shared with a client device 100 that has sent the print job, ¶0034, ¶0067, ¶0072 - ¶0073, Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi in view of Kashiwa as taught by Suzuki since Suzuki suggested in ¶0067, ¶0072, Fig. 11 that such modification of storing generated preview data in a storage that is shared with client device 100 that has .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa further in view of Miyazaki et al. (U.S PreGrant Publication No. 2013/0271791 A1, hereinafter ‘Miyazaki’).

With respect to claim 14, Ishibashi in view of Kashiwa teaches the information processing apparatus of claim 1, but neither of them teaches wherein said hardware processor transmits said generated data to a digital front end (DFE) device, which communicates between the information processing apparatus and image forming apparatus.  
However, in the same field of endeavor of print preview and generating data, Miyazaki teaches wherein the hardware processor transmits the generated data to a digital front end (DFE) device, which communicates between the information processing apparatus and image forming apparatus (Miyazaki: e.g. transmits generated print data to a DFE, then forward to a printer, Fig. 1, ¶0046, ¶0048, ¶0050, ¶0132).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi in view of Kashiwa as taught by Miyazaki since Miyazaki suggested in ¶0046 - ¶0050 and ¶0132 that such modification of transmitting the generated print data to a DFE would accept any print data and turn said print data into a format that the printer can handle in order to make it convenient for the system recognize.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674